LEHAN, Judge.
Defendant, convicted of possession of cocaine, appeals from the denial of his motion for judgment of acquittal and for a new trial. We reverse.
Defendant was seen by police officers sitting on a concrete wall in what was described as a drug trafficking area. Near defendant on the ground was a package. The package was later found to contain cocaine. The officer approached defendant and placed him under arrest. The package was admitted into evidence at defendant’s trial.
There was no evidence that defendant had ever possessed the package or that it was in his constructive possession in any way. See Hons v. State, 467 So.2d 829 (Fla. 2d DCA 1985); D.K.W. v. State, 398 So.2d 885 (Fla. 1st DCA 1981). No effort was made to obtain fingerprints from the package. There was no evidence that defendant fled or attempted to flee.
The only evidence, which was circumstantial, was not inconsistent with a reasonable hypothesis of innocence. Taylor v. State, 319 So.2d 114 (Fla. 2d DCA 1975).
The conviction is reversed. Defendant shall be discharged.
SCHEB, A.C.J., and CAMPBELL, J., concur.